UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14C/A (Amendment No. 1) (RULE 14c-101) SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14 (C) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5 (d)(2)) o Definitive Information Statement CHINA AGRO SCIENCES CORP. (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: CHINA AGRO SCIENCES CORP. 101 Xinanyao Street, Jinzhou District Dalian, Liaoning Province, PRC 116100 To the Shareholders: The purpose of this Information Statement is to inform the holders of record, as of the close of business on August 21, 2009 (the “Record Date”), of shares of the common stock with voting power of China Agro Sciences Corp., a Florida corporation (the “Company”), that our Board of Directors and a majority shareholder of approximately 79.8% of our common stock with voting power as of the Record Date have giving written consent as of August 21, 2009, to approve the following: To amend the Company’s Articles of Incorporation to change the Company’s name to “China HGS Real Estate Inc.” This action was approved on August 21, 2009, by our Board of Directors and a shareholder who holds a majority of our issued and outstanding voting securities.We anticipate an effective date of September 28, 2009, or as soon thereafter as practicable in accordance applicable law, including the Florida Revised Statutes (the “Florida Law”). WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. No action is required by you. The accompanying information statement is furnished only to inform our shareholders of the actions described above before they take place in accordance with the Florida Law and Rule 14c of the Securities Exchange Act of 1934, as amended. This Information Statement will be first mailed to you on or about September 8, 2009. Please feel free to call us at (212) 232-0120 should you have any questions on the enclosed Information Statement. Date: September , 2009 For the Board of Directors of CHINA AGRO SCIENCES CORP. By: /s/Zhengquan Wang Zhengquan Wang President and Chief Executive Officer 2 THIS INFORMATION STATEMENT IS BEING PROVIDED TO YOU BY THE BOARD OF DIRECTORS OF THE COMPANY WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY CHINA AGRO SCIENCES CORP. 101 Xinanyao Street, Jinzhou District Dalian, Liaoning Province, PRC 116100 INFORMATION STATEMENT (Preliminary) September 4,2009 GENERAL INFORMATION This Information Statement has been filed with the Securities and Exchange Commission and is being furnished, pursuant to Section 14C of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to the holders (the “Stockholders”) of the common stock, par value $.001 per share (the “Common Stock”), of China Agro Sciences Corp., a Florida Corporation (the “Company”), to notify such Stockholders that on or about August 21, 2009, the Company received written consents in lieu of a meeting of Stockholders from five (5) holders of 16,000,000shares representing approximately 79.8% of the total 20,050,000 issued and outstanding shares of voting stock of the Company (the “Majority Stockholders”) to amend our Articles of Incorporation to change our corporate name to “China HGS Real Estate Inc.” (the “Name Change”). Accordingly, your consent is not required and is not being solicited in connection with the approval. On August 21, the Board approved the above actions, subject to approval by the Stockholders. We are not aware of any substantial interest, direct or indirect, by security holders or otherwise, that is in opposition to matters of action taken. In addition, pursuant to the laws of Florida, the actions taken by majority written consent in lieu of a special shareholder meeting do not create appraisal or dissenters’ rights. Our board of directors determined to pursue shareholder action by majority written consent presented by our outstanding shares of stock entitled to vote in an effort to reduce the costs and management time required to hold a special meeting of shareholders and to implement the above action to our shareholders in a timely manner. The above actionswill become effective 20 days following the mailing to the Stockholders of theDefinitive Information Statement, or as soon thereafter as is practicable. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND A PROXY. OUTSTANDING VOTING SECURITIES OF THE COMPANY As of the date of the consent by the Majority Stockholders, on August 21, 2009, the Company had 20,050,000shares of Common Stock issued and outstanding. Each share of outstanding Common Stock is entitled to one vote on matters submitted for stockholder approval. On August 21, 2009, the holders of 16,000,000 shares (or approximately 79.8% of the 20,050,000shares of Common Stock then outstanding) executed and delivered to the Company a written consent approving the actions. As the actions wereapproved by the Majority Stockholders, no proxies are being solicited with this Information Statement. The Florida Law provides in substance that unless the Company’s Articles provides otherwise, Stockholders may take action without a meeting of stockholders and without prior notice if a consent or consents in writing, setting forth the action so taken, is signed by the Stockholders having not less than the minimum number of votes that would be necessary to take such actionat a meeting at which all shares entitled to vote thereon were present. 3 INFORMATION ON CONSENTING STOCKHOLDERS Pursuant to the Company’s Bylaws and the Florida Law, a vote by the holders of at least a majority of the voting shares is required to effect the action described herein.As of the Record Date, the Company had 20,050,000voting shares issued and outstanding and entitled to vote, which for voting purposes are entitled to one vote per share. The consenting Majority Stockholders are the record and beneficial owners of a total of 16,000,000 shares of the Company’s common stock, which represents approximately 79.8% of the total number of voting shares. The consenting Majority Stockholders voted in favor of the actions described herein in a written consent, dated August 21, 2009. No consideration was paid for the consent. The consenting stockholder’ name, affiliation with the Company and beneficial holdings are as follows: Voting Shareholders Affiliation Number of Voting Shares Percentage of Voting Shares Zhengquan Wang Chief Executive Officer 29.9% Yinghua Wang n/a 10% Qiming Wang n/a 15% Xiufen Bi n/a 15% Feng Yang n/a 10% Total 79.8% ACTION: TO CHANGE THE COMPANY’S NAME TO “CHINA HGS REAL ESTATE INC.” On August 21, 2009, our Board of Directors approved, subject to receiving the approval of the holder of a majority of our outstanding capital stock, an amendmentof our Articles of Incorporation (the “Amended Articles”), to change our name to “China HGS Real Estate Inc.” to more accurately reflect our business operations. The Majority Stockholders approved the Amended Articles pursuant to a written consent dated as of August 21, 2009.The Amended Articles effecting the name change will become effective following filing with the Secretary of State of the State of Florida, which will occur promptly following the 20th day after the mailing of this Information Statement to our stockholders as of the Record Date. The Restated Articles have been adopted to facilitate and effectuate a certain proposed share exchange transaction (the “Share Exchange Transaction”) which is described as follows. Acquisition of Realty Business On August 21, 2009, we entered into a share exchange agreement to acquire the outstanding capital stock of China HGS Investment, Inc., a Delaware corporation (“HGS”) in exchange for 14 million shares of the Company’s common stock.Further detailsare disclosed in our current report Form 8-K filed with the SEC on August 21, 2009. Pursuant to the share exchange agreement, HGS will become our wholly-owned subsidiary and HGS’s business will become our main operations.HGS is a holding company that owns 100% of the equity of Shaanxi HanguangshaManagement and Consultation Limited Company, a wholly foreign-owned enterprise (WOFE) organized under the laws of the People’s Republic of China (“Shaanxi HGX”). Shaanxi HGX has entered into a variable interest entity agreement with Shaanxi Guangsha Investment and Development GroupCo. Ltd., a real estate development company established under the laws of the People’s Republic of China (“Shaanxi Guangsha Investment”), to manage and operate the business activities of Shaanxi Guangsha Investment. Shaanxi Guangsha Investment is engaged in the business of real estate development, primarily in the construction and sale of residential apartments, parking lots, and commercial properties.All of Shaanxi Guangsha Investment’s business is currently in China. Disposition of Chemical Business Prior to the Acquisition of HGS, the Company’s business operations had involved the ownership of Chinese company named “Dalian Runze Chemurgy Co., Ltd.” (“Dalian Runze”).Dalian Runze had built a chemical manufacturing facility in China, which constituted substantially all of the Company’s assets.The government of China, however, adopted a regulation requiring all chemical manufacturing facilities to be located in a “chemical zone.”Dalian Runze’s manufacturing facility is not located in a chemical zone, and it has not been able to build a facility in a chemical zone.As a result, the Company has not recorded any revenue in either of its past two fiscal years nor in the current fiscal year. In connection with the acquisition of HGS, and as a requirement of that acquisition, the Company agreed that it would enter into an agreement with Zhengquan Wang, its CEO, pursuant to which Mr. Wang and three other shareholders will acquire Dalian Runze from the Company in exchange for 14 million shares of the Company’s common stock - i.e. the same number of shares that will be issued by the Company to acquire HGS. Zhengquan Wang is the sole officer and sole director of China Agro.The agreement to sell Dalian Runze to Mr. Wang, therefore, was made without negotiations, and was not made in an arms-length transaction.No independent opinion was obtained regarding the fairness of the transaction to the Company.Mr.
